Opinion by
Rao, J.
An examination of the documents received in evidence revealed that the involved merchandise contains tin, antimony, arsenic, lead, copper, nickel, iron, silver, and bismuth, whereas solder, as commercially known, does not contain copper, nickel, iron, or silver. It further appeared that the report of the examiner was not received by the collector within the time prescribed by section 515, Tariff Act of 1930, for the collector’s reconsideration of protest claims, and although the claim herein was conceded by the collector, the protest was forwarded to the court. On the record presented, the claim of the plaintiff was sustained.